internal_revenue_service number release date index number ------------------- ------------------------ ------------------------ ------------------------------- - in re ---------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-127727-06 date december ----------------------- --------------------- ------------------- legend decedent date date dollar_figures --------------- --------------- dollar_figuret dollar_figureu --------------- dear ---------------- requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and g of the internal_revenue_code to allocate decedent’s generation-skipping_transfer gst_exemption to trust a died testate on date under article iv of decedent’s will the residue is to be divided into two trusts trust a and trust b_trust a is to be funded with that fractional portion of the residue equal to the decedent’s unused gst_exemption trust b is to be funded with the balance of the residue the terms of trust a and trust b are similar both trusts are to be held for the benefit of decedent’s descendants the facts and representations submitted are summarized as follows decedent this is in response to your authorized representative’s letter dated may plr-127727-06 decedent’s federal estate_tax_return form_706 was timely filed on date a notice of allocation of gst_exemption was not filed with the return and no gst_exemption was allocated on the return you have requested a ruling granting decedent’s executor an extension of time to make an allocation of decedent’s remaining gst_exemption to trust a sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or property transferred and the denominator of which is the value of the property transferred generally under sec_2642 if property is transferred as a result of the death of the transferor the value of such property for purposes of determining the inclusion_ratio of such property under sec_2642 shall be its value as determined for federal estate_tax purposes under sec_2631 for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure the applicable_exclusion_amount under sec_2010 applicable to decedent’s estate that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that generally an allocation of a decedent’s unused gst_exemption by the executor of the decedent’s estate is made on the form_706 filed on or before the date prescribed for filing the return as prescribed by sec_6075 including extensions actually granted an allocation of gst_exemption with respect to property included in the gross_estate of a decedent is effective as of the date of death sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances plr-127727-06 including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i under sec_301_9100-1 the commissioner has discretion to grant a sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 c b provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly decedent’s executor is granted an extension of time until days after the date of this letter to make an allocation of decedent’s remaining gst_exemption to trust a the allocation once made will be effective as of decedent’s date of death date the inclusion_ratio of trust a will be determined based on trust a’s value as of date and the amount of gst_exemption allocated by decedent’s executor to trust a if decedent’s executor allocates an amount of gst_exemption equal to the fair_market_value of trust a on date then trust a will have a zero inclusion_ratio we express no opinion regarding the value of trust a on date filed by decedent’s executor the supplemental form_706 is to be filed with the the allocation of exemption should be made on supplemental form_706 to be plr-127727-06 internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return additional copies are enclosed for this purpose the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o'shea associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes copies of letter to file with supplemental estate_tax_return
